internal_revenue_service number release date index number ---------------------------------------------- ------------------------ ----------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-100664-12 date date re ---------------------------------------------------------------------------------- legend ------------------------------------------------------------------------------------------- ---------------------------------------------------- ---------------------------------------------------- ------------------------------------------- trust ------------------------------------------------------------------------------------------------------------- ------------------------------------------------ settlor son daughter grandchild ------------------------ grandchild ------------------------- grandchild ---------------------------- grandchild ------------------------------ grandchild ---------------------- grandchild ------------------- grandchild ------------------ grandchild ------------------- trustees date date state court ----------------------------------------------------------------------------------------------------------- -------------------------------------------- ---------------------------------------------------------- --------------------------- ------------------------ --------- ------------------------------------------------------------------------------------------- plr-100664-12 dear ----- this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings on the income gift generation-skipping_transfer gst and estate_tax consequences resulting from the proposed division of a_trust you represent the facts to be as follows on date settlor created an irrevocable_trust trust for the benefit of settlor’s two children and their issue settlor’s son son has four minor children grandchild grandchild grandchild and grandchild settlor’s daughter daughter has four minor children grandchild grandchild grandchild and grandchild date is a date after date you represent that settlor allocated settlor’s gst_exemption to trust and that trust has an inclusion_ratio of zero trust is governed by the laws of state trustees currently serve as trustees of trust article sec_4 of trust provides trustees with the power to distribute to the beneficiaries in equal or unequal proportions as much of trust’s net_income and principal as trustees deem advisable for the support of settlor’s descendants with priority to be given to distributions to son and daughter over distributions to settlor’s other descendants sec_4 provides that upon settlor’s death trust assets are to be divided into equal shares for each of settlor’s then living children and one such share for the then living descendants of each deceased child of settlor article provides that trustees shall have the power to divide trust into two or more trusts due to the differing economic needs of son and daughter trustees have found it difficult to invest and administer trust as a single trust trustees propose dividing trust into two separate trusts one trust for son and son’s descendants and one trust for daughter and daughter’s descendants each resulting trust will be funded with one-half of each asset currently held by trust and each resulting trust will be subject_to the same terms and conditions as trust settlor is still living and has consented to the proposed division of trust trustees petitioned court to divide trust and on date court issued an order granting the petition to divide trust court’s order is contingent on receipt of a favorable private_letter_ruling from the internal_revenue_service you have requested the following rulings the division of trust constitutes a qualified_severance as described in sec_26_2642-6 and therefore the division of trust will not affect the gst tax inclusion_ratio of trust or cause any distributions from or termination of any interest in trust or any of the two resulting trusts to be subject_to the gst tax plr-100664-12 the division of trust will not result in a taxable gift to any trust_beneficiary for federal gift_tax purposes the division of trust will not cause any portion of trust or the resulting trusts to be includible in a beneficiary’s gross_estate under sec_2036 sec_2037 or sec_2038 after the division of trust each resulting trust will be treated as a separate taxpayer under sec_643 the division of trust to create the resulting trusts is not a distribution under sec_661 or sec_1_661_a_-2 the division of trust does not result in the realization of income gain_or_loss under sec_61 or sec_1001 to trust or any trust_beneficiary and the holding_period of the assets that the resulting trusts receive from trust includes the period that trust held those assets after the division of trust the basis of the assets in the resulting trusts will be the same as the basis of the assets in trust ruling no sec_2601 of the internal_revenue_code imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2642 provides that the inclusion_ratio with respect to any property transferred in a gst is the excess if any of one over the applicable_fraction determined for the trust from which the transfer is made sec_2642 provides that the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of the federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 as in effect for decedents dying and generation-skipping transfers before date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-100664-12 sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for purposes of the gst tax sec_2642 provides that the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that a severance pursuant to sec_2642 may be made at any time sec_26_2642-6 of the generation-skipping_transfer_tax regulations provides that a qualified_severance must satisfy each of the following requirements the single trust is severed pursuant to the terms of the governing instrument or pursuant to applicable local law the severance is effective under local law the date of the severance is either the date selected by the trustee as of which the trust assets are to be valued in order to determine the funding of the resulting trusts or the court-imposed date of funding in the case of an order of the local court with jurisdiction over the trust ordering the trustee to fund the resulting trusts on or as of a specific date for a date to satisfy the definition in the preceding sentence however the funding must be commenced immediately upon and funding must occur within a reasonable_time but in no event more than days after the selected valuation_date the single trust original trust is severed on a fractional basis such that each new trust resulting trust is funded with a fraction or percentage of the original trust and the sum of those fractions or percentages is one or one hundred percent respectively for this purpose the fraction or percentage may be determined by means of a formula for example that fraction of the trust the numerator of which is equal to the transferor's unused gst_exemption and the denominator of which is the fair_market_value of the original trust's assets on the date of severance the severance of a_trust based on a pecuniary amount does not satisfy this requirement for example the severance of a_trust is not a qualified_severance if the trust is divided into two trusts with one trust to be funded with dollar_figure and the other plr-100664-12 trust to be funded with the balance of the original trust's assets with respect to the particular assets to be distributed to each resulting trust each resulting trust may be funded with the appropriate fraction or percentage pro_rata portion of each asset held by the original trust alternatively the assets may be divided among the resulting trusts on a non-pro rata basis based on the fair_market_value of the assets on the date of severance however if a resulting trust is funded on a non-pro rata basis each asset received by a resulting trust must be valued solely for funding purposes by multiplying the fair_market_value of the asset held in the original trust as of the date of severance by the fraction or percentage of that asset received by that resulting trust thus the assets must be valued without taking into account any discount or premium arising from the severance for example any valuation discounts that might arise because the resulting trust received less than the entire_interest held by the original trust the terms of the resulting trusts must provide in the aggregate for the same succession of interests of beneficiaries as are provided in the original trust this requirement is satisfied if the beneficiaries of the separate resulting trusts and the interests of the beneficiaries with respect to the separate trusts when the separate trusts are viewed collectively are the same as the beneficiaries and their respective beneficial interests with respect to the original trust before the severance with respect to trusts from which discretionary distributions may be made to any one or more beneficiaries on a non-pro rata basis this requirement is satisfied if- i the terms of each of the resulting trusts are the same as the terms of the original trust even though each permissible distributee of the original trust is not a beneficiary of all of the resulting trusts ii each beneficiary's interest in the resulting trusts collectively equals the beneficiary's interest in the original trust determined by the terms of the trust instrument or if none on a per-capita basis for example in the case of the severance of a discretionary_trust established for the benefit of a b and c and their descendants with the remainder to be divided equally among those three families this requirement is satisfied if the trust is divided into three separate trusts of equal value with one trust established for the benefit of a and a's descendants one trust for the benefit of b and b's descendants and one trust for the benefit of c and c's descendants iii the severance does not shift a beneficial_interest in the trust to any beneficiary in a lower generation as determined under sec_2651 than the person or persons who held the beneficial_interest in the original trust and iv the severance does not extend the time for the vesting of any beneficial_interest in the trust beyond the period provided for in or applicable to the original trust in the case of a qualified_severance of a_trust with an inclusion_ratio defined in sec_26_2642-1 of either one or zero each trust resulting from the severance will have an inclusion_ratio equal to the inclusion_ratio of the original trust plr-100664-12 in this case you represent that settlor’s gst_exemption was allocated to trust and that trust has an inclusion_ratio of zero it is represented that trust will be severed in accordance with the governing instrument and applicable state law trust will be severed on a fractional basis and each resulting trust will be funded pro-rata with one-half of each of the assets held by trust the resulting trusts will provide for the same succession of interests and beneficiaries as are provided in the original trust instrument the proposed severance does not shift a beneficial_interest in trust to any beneficiary in a lower generation as determined under sec_2651 than the person or persons who held the beneficial_interest in trust prior to the severance further the proposed severance does not extend the time for the vesting of any beneficial_interest in trust beyond the period provided for in or applicable to the original trust instrument accordingly based on the facts presented and the representations made we conclude that the proposed division of trust constitutes a qualified_severance as described in sec_26_2642-6 the two resulting trusts will be treated as separate trusts for purposes of the gst tax pursuant to sec_26_2642-6 because trust has an inclusion_ratio of zero each resulting trust will have an inclusion_ratio of zero accordingly based on the facts presented and the representations made the proposed division will not cause any distributions from or termination of any interest in trust or in any of the resulting trusts to be subject_to the gst tax ruling no sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible following the division of trust into the resulting trusts each beneficiary has the same rights to the same property as the beneficiary did prior to the division of trust and no other individual has any additional rights with respect to the income or corpus of trust therefore no transfer of property is deemed to occur as a result of the division of trust into the resulting trusts accordingly the proposed division does not result in a taxable gift_for federal gift_tax purposes by any beneficiary of trust ruling no sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death plr-100664-12 sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate includes the value of any property or interest therein that would have been so included under sec_2035 the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the three year period ending on the date of decedent’s death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona fine sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death in order for sec_2035 through to apply a decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property plr-100664-12 in the present case the proposed division of trust does not constitute a transfer by any beneficiary within the meaning of sec_2035 through the beneficiaries of the resulting trusts have the same interests after the division as they had prior to the division we therefore conclude that the division does not cause any of the value of trust or the resulting trusts to be includible in any beneficiary’s estate under sec_2033 sec_2036 sec_2037 or sec_2038 ruling no sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 upon division the resulting trusts will each have different beneficiaries therefore based solely on the facts and representations submitted we conclude that the resulting trusts will be treated as separate taxpayers for federal_income_tax purposes ruling no sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based solely on the facts and representations submitted we conclude that the division of trust to create the resulting trusts is not a distribution under sec_661 or sec_1_661_a_-2 plr-100664-12 ruling no sec_61 provides that gross_income includes gain derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange in this case trust's assets will be distributed equally between the resulting trusts each new trust contains a proportionate share of the assets of trust equal to the beneficial_interest of each beneficiary in trust’s assets accordingly the modification and severance of trust does not result in the realization of gain_or_loss under sec_61 and sec_1001 in addition because the modification and severance of trust is not a taxable_event under sec_1001 the holding_period of the assets that the resulting trusts receive from trust include the period that trust held those assets ruling no sec_1015 provides that if property is acquired by a gift the basis is the same as it would be in the hands of the donor except that if such basis adjusted for the period before the date of the gift under sec_1016 is greater than the fair_market_value of the property at the time of the gift then for purposes of determining loss the basis shall be such fair_market_value sec_1_1015-1 provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to the proper adjustment for items under sec_1016 and sec_1017 plr-100664-12 sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning uniform basis are applicable in determining basis_of_property where more than one person acquires an interest in property by transfer in trust in this case because neither sec_61 nor sec_1001 applies to the proposed division the basis of the assets in each resulting trust are the same as the basis of the assets in trust except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours james f hogan chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
